Citation Nr: 0027330	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-26 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a facial scar.

2.  Entitlement to service connection for dental trauma to 
tooth number 9.

3.  Entitlement to service connection for a personality 
disorder.

4.  Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  A July 1996 rating decision denied entitlement to 
service connection for post traumatic stress disorder, a 
facial scar, dental trauma to tooth number 9, and a 
personality disorder.  The veteran filed a timely appeal.  In 
a December 1999 rating decision, the RO granted service 
connection for post traumatic stress disorder.  A 50 percent 
disability evaluation was assigned from February 5, 1996.  
The veteran filed a timely appeal with respect to this 
determination.  


REMAND

In Substantive Appeals (VA Form 9) submitted in August 1997 
and May 1999, the veteran indicated that he desired a 
personal hearing before a Member of the Board at a local VA 
office.  In a statement received in December 1999, the 
veteran indicated that he waived his right to an in-person 
hearing and requested a video conference hearing at the RO 
before a Member of the Board.  A video conference hearing has 
not yet been scheduled for the veteran.   

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1999).

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 
The RO should schedule the veteran for a 
video conference hearing at the RO in 
Denver, Colorado, before a Veterans Law 
Judge of the Board of Veterans' Appeals.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


